
	
		One Hundred Tenth Congress of the United States of
		  America
		2d SessionBegun and held at the City of Washington on Thursday, the third
		day of January, two thousand and eight
		S. 1692
		IN THE SENATE OF THE UNITED
		  STATES
		AN ACT
		To grant a Federal charter to Korean War
		  Veterans Association, Incorporated.
	
	
		1.Grant of Federal charter to Korean War
			 Veterans Association, Incorporated
			(a)Grant of CharterPart B of subtitle II of title 36, United
			 States Code, is amended—
				(1)by striking the following:
					
						1201[RESERVED]
						;
				and
				(2)by inserting after chapter 1103 the
			 following new chapter:
					
						1201Korean War Veterans Association,
				Incorporated
							
								Sec.
								120101.
				  Organization.
								120102. Purposes.
								120103.
				  Membership.
								120104. Governing
				  body.
								120105. Powers.
								120106.
				  Restrictions.
								120107. Tax-exempt status
				  required as condition of charter.
								120108. Records and
				  inspection.
								120109. Service of
				  process.
								120110. Liability for acts of
				  officers and agents.
								120111. Annual
				  report.
								120112.
				  Definition.
							
							120101.Organization
								(a)Federal charterKorean War Veterans Association,
				Incorporated (in this chapter, the corporation), a nonprofit
				organization that meets the requirements for a veterans service organization
				under section 501(c)(19) of the Internal Revenue Code of 1986 and that is
				organized under the laws of the State of New York, is a federally chartered
				corporation.
								(b)Expiration of charterIf the corporation does not comply with the
				provisions of this chapter, the charter granted by subsection (a) shall
				expire.
								120102.PurposesThe purposes of the corporation are those
				provided in the articles of incorporation of the corporation and shall include
				the following:
								(1)To organize as a veterans service
				organization in order to maintain a continuing interest in the welfare of
				veterans of the Korean War, and rehabilitation of the disabled veterans of the
				Korean War to include all that served during active hostilities and
				subsequently in defense of the Republic of Korea, and their families.
								(2)To establish facilities for the assistance
				of all veterans and to represent them in their claims before the Department of
				Veterans Affairs and other organizations without charge.
								(3)To perpetuate and preserve the comradeship
				and friendships born on the field of battle and nurtured by the common
				experience of service to the United States during the time of war and
				peace.
								(4)To honor the memory of the men and women
				who gave their lives so that the United States and the world might be free and
				live by the creation of living memorial, monuments, and other forms of
				additional educational, cultural, and recreational facilities.
								(5)To preserve for the people of the United
				States and posterity of such people the great and basic truths and enduring
				principles upon which the United States was founded.
								120103.MembershipEligibility for membership in the
				corporation, and the rights and privileges of members of the corporation, are
				as provided in the bylaws of the corporation.
							120104.Governing body
								(a)Board of directorsThe composition of the board of directors
				of the corporation, and the responsibilities of the board, are as provided in
				the articles of incorporation of the corporation.
								(b)OfficersThe positions of officers of the
				corporation, and the election of the officers, are as provided in the articles
				of incorporation.
								120105.PowersThe corporation has only those powers
				provided in its bylaws and articles of incorporation filed in each State in
				which it is incorporated.
							120106.Restrictions
								(a)Stock and dividendsThe corporation may not issue stock or
				declare or pay a dividend.
								(b)Political activitiesThe corporation, or a director or officer
				of the corporation as such, may not contribute to, support, or participate in
				any political activity or in any manner attempt to influence
				legislation.
								(c)LoanThe corporation may not make a loan to a
				director, officer, or employee of the corporation.
								(d)Claim of governmental approval or
				authorityThe corporation may
				not claim congressional approval, or the authority of the United States, for
				any activity of the corporation.
								(e)Corporate statusThe corporation shall maintain its status
				as a corporation incorporated under the laws of the State of New York.
								120107.Tax-exempt status required as condition of
				charterIf the corporation
				fails to maintain its status as an organization exempt from taxation under the
				Internal Revenue Code of 1986, the charter granted under this chapter shall
				terminate.
							120108.Records and inspection
								(a)RecordsThe corporation shall keep—
									(1)correct and complete records of
				account;
									(2)minutes of the proceedings of the members,
				board of directors, and committees of the corporation having any of the
				authority of the board of directors of the corporation; and
									(3)at the principal office of the corporation,
				a record of the names and addresses of the members of the corporation entitled
				to vote on matters relating to the corporation.
									(b)InspectionA member entitled to vote on any matter
				relating to the corporation, or an agent or attorney of the member, may inspect
				the records of the corporation for any proper purpose, at any reasonable
				time.
								120109.Service of processThe corporation shall have a designated
				agent in the District of Columbia to receive service of process for the
				corporation. Notice to or service on the agent is notice to or service on the
				corporation.
							120110.Liability for acts of officers and
				agentsThe corporation is
				liable for any act of any officer or agent of the corporation acting within the
				scope of the authority of the corporation.
							120111.Annual reportThe corporation shall submit to Congress an
				annual report on the activities of the corporation during the preceding fiscal
				year. The report shall be submitted at the same time as the report of the audit
				required by section 10101(b) of this title. The report may not be printed as a
				public document.
							120112.DefinitionFor purposes of this chapter, the term
				State includes the District of Columbia and the territories and
				possessions of the United
				States.
							.
				(b)Clerical AmendmentThe item relating to chapter 1201 in the
			 table of chapters at the beginning of subtitle II of title 36, United States
			 Code, is amended to read as follows:
				
					
						
							
								1201. Korean War
						Veterans Association, Incorporated120101
								
							
						
					.
			
	
		
			
			Speaker of the House of Representatives
		
		
			
			Vice President of the United States and President of the
			 Senate
		
	
